Citation Nr: 0613843	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 90 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
September 1945.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2001 rating decision by 
the St. Petersburg Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that increased the veteran's 
evaluation for bilateral hearing loss from 50 percent 
disabling to 60 percent disabling.  Effective February 2005, 
the veteran's bilateral hearing loss was increased to 90 
percent disabling.  A total disability evaluation based on 
individual unemployability was also assigned.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status.


FINDING OF FACT

Bilateral hearing loss is most recently manifested by an 
average puretone threshold of 98 decibels in the right ear 
and 96 decibels in the left ear, with discrimination ability 
of 44 and 32 percent, respectively.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 90 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated August 2001 increased the veteran's 
evaluation for bilateral hearing loss from 50 percent to 60 
percent disabling.  May 2003 and February 2005 RO letters 
fully provided notice of elements of the evidence required to 
substantiate a claim for an increased evaluation and whose 
responsibility it was to obtain such evidence.  The rating 
decision on appeal, the September 2003 Statement of the Case 
("SOC"), and the March 2004 and the March 2005 Supplemental 
Statements of the Case ("SSOCs") provided the veteran with 
specific information as to why the 60 percent evaluation was 
being assigned and of the evidence lacking to allow for a 
higher evaluation.  The March 2005 rating decision awarding a 
90 percent evaluation and the subsequent SSOC provided the 
veteran with information regarding the evidence lacking for 
an even higher evaluation.  Furthermore, the September 2003 
SOC, as well as the March 2005 SSOC, supplied the veteran 
with the complete text of 38 C.F.R. § 3.159(b)(1), concerning 
the need for the veteran to provide any evidence pertaining 
to the claim and a February 2005 letter to veteran 
specifically asked him to submit any evidence pertaining to 
the claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records.  The veteran 
indicated that he had been treated at the West Palm Beach, 
Florida VA Medical Center ("VAMC") and the Gainesville, 
Florida VAMC, and treatment records were requested, received 
and reviewed through February 2005.  After reviewing all 
records, the RO issued its latest Rating Decision and SSOC in 
March 2005.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
("VAEs") were provided to the veteran in July 2000, April 
2003 and February 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.

Merits of the Claim

The veteran contends that the current 90 percent evaluation 
for his bilateral hearing loss does not accurately reflect 
the severity of that disability.  The preponderance of the 
evidence is against the claim and it shall be denied.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2005).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b) (2005).  
The puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d) (2005).  Table VII, (Percentage Evaluations for 
Hearing Impairment) is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal rows 
represent the ear having the poorer hearing and the vertical 
columns the ear having the better hearing.  The percentage 
evaluation is located at the point where the rows and column 
intersect.  38 C.F.R. § 4.85(e) (2005).

The evidence of record in this case does not support a higher 
evaluation for the veteran's bilateral hearing loss.  The 
audiological VA exam results do not contain the clinical 
findings necessary to warrant an evaluation in excess of 90 
percent for the veteran's bilateral hearing loss.  After the 
claim was filed in May 2000, the veteran underwent a VA 
examination in July 2000 which indicated that the average 
decibel loss was 86 for the right ear and speech 
discrimination was 60 percent.  For the left ear, the average 
decibel loss was 85 and the speech discrimination was 36 
percent.  These numbers warrant the 60 percent evaluation 
assigned in the August 2001 rating decision pursuant to 
38 C.F.R. § 4.85. 

The veteran appealed the rating decision and was scheduled 
for another VA examination in April 2003.  The VA examination 
failed to demonstrate entitlement to an evaluation in excess 
of 60 percent for the veteran's bilateral hearing loss.  The 
audiogram results showed the average decibel loss was 85 for 
the right ear with 56 percent speech discrimination.  For the 
left ear, the average decibel loss was 89 with 58 percent 
speech discrimination.  

A third VA audiological exam was administered in February 
2005.  This exam showed an average decibel loss of 96 for the 
left ear with 32 percent speech discrimination.  Average 
decibel loss in the right ear was 98 with 44 percent speech 
discrimination.  These findings support the 90 percent 
evaluation assigned under the regulations.  No additional 
evidence which would warrant a higher evaluation has been 
submitted since the February 2005 audiological VA exam.

The Board has also considered whether higher evaluations 
might be warranted during the appeal period under 38 C.F.R. § 
4.86 based on the veteran's exceptional patterns of hearing 
impairment.  Each of the VA examinations during the appeal 
period show pure tone thresholds at 55 decibels or more at 
each of the specified frequencies, and therefore 
consideration of higher evaluations is permitted under the 
regulation.  However, applying the criteria set forth in the 
regulation, evaluations in excess of those assigned by the RO 
during the appeal period for the veteran's bilateral hearing 
loss are not warranted.

Although the record contains statements by the veteran that 
he believes his bilateral hearing loss is more severe than 
contemplated by the 90 percent evaluation, expert medical 
evidence is necessary to establish such a fact.  Because the 
veteran is not competent to provide such medical evidence, 
his statements concerning the degree of his disability are 
insufficient.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992) (As to the 
application of the rating schedule to claimed disabilities.).    

Because the preponderance of the evidence is against the 
claim for an evaluation in excess of 90 percent, the 
reasonable doubt doctrine does not apply.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss in excess of 90 percent is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


